DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.
Status of Claims
The examiner has taken notice that claims 1, 13, and 25 have been amended.  Claims 1-2, 11-14, 25, and 49-53 are pending in the current application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 11-14, 25, and 49-53 have been considered but are moot in view of newly cited portions of Park and Li.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 11-14, 25, and 49-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, in lines 15-16, “wherein N is equal to 2 and k is a positive integer and 1≤k≤N-1” is recited, which renders the scope of the claim ambiguous.  To be more specific, given the recited range of values that k can assume, the value of k can only be 1 (i.e., 1≤1≤2-1).  It is unclear as to whether or not k can assume a value other than 1, as implied by the recited range.
	Claims 2 and 11-12 are rejected for depending on claim 1.
	Regarding claim 13, the claim is interpreted and rejected for the same reason as claim 1.
	Claims 14 and 49-50 are rejected for depending on claim 13.
	Regarding claim 25, the claim is interpreted and rejected for the same reason as claim 1.
	Claims 51-53 are rejected for depending on claim 25.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 13-14, 25, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 8,605,748 B2), hereinafter referred to as Park, in view of Li et al. (US 8,014,264 B2), hereinafter referred to as Li.

	Regarding claim 1, Park teaches an information transmission method (Park - Col. 3 lines 61-63, note method for a mobile station to communicate with a base station), comprising
	receiving, by a receiving end device, first information sent by a sending end device (Park - Fig. 3, note downlink data burst S130 (first information) transmitted from base station 100 (sending end device) to mobile station 200 (receiving end device); Col. 3 lines 1-2, note Transmission Time Interval (TTI) as a transmission time unit; Col. 3 lines 14-18, note transmission of a data burst over a plurality of consecutive subframes, the duration of the corresponding data burst is a Long TTI);
	and sending, by the receiving end device, second information corresponding to the first information to the sending end device (Park - Fig. 3, note feedback S150 (second information) transmitted from mobile station 200 to base station 100; Col. 12 lines 13-15, note mobile station 200 transmits a feedback for the downlink data burst to the base station 100 in a subframe (Col. 3 lines 6-7, note 1 TTI is the duration of transmission occupying a length of 1 subframe)), wherein receiving, by the receiving end device, the first information sent by the sending end device and sending, by the receiving end device, the second 2information corresponding to the first information to the sending end device comprise at least one of the following:
	sending, by the receiving end device, the second information to the sending end device in a subframe a+1 in response to receiving, by the receiving end device, the first information in a subframe a, a being the subframe index number (Park - Col. 7 lines 36-41, note base station starts the transmission of a downlink data burst in an m-th subframe (subframe a); Col. 7 lines 45-46, note mobile station uses an n-th subframe for feedback transmission (in response to the received downlink data burst); Col. 8 Table 1, note various subframe index values n for HARQ feedback (second information), which may represent subframe index a+1);
	or sending, by the receiving end device, the second information to the sending end device in the subframe a+1 in response to receiving, by the receiving end device, the first information in the subframe a, a being the subframe index number (Park - Col. 7 lines 36-41, note base station starts the transmission of a downlink data burst in an m-th subframe (subframe a), the mobile station decodes the received downlink data burst; Col. 7 lines 45-46, note mobile station uses an n-th subframe for feedback transmission (in response to the received downlink data burst); Col. 8 Table 1, note various subframe index values n for HARQ feedback (second information), which may represent subframe index a+1).
	Park does not teach the first information is received in any one of first M-3 first time units or last three first time units in a subframe a; the second information is sent in a first or second one of second time units in a subframe a+1, wherein a duration of the first time unit is less than that of the second time unit; wherein a subframe comprises M first time units, wherein an ending moment of an ith first time unit in the M first time units is before a starting moment of an (i+1)th first time unit, or, the ending moment of the ith first time unit is the starting moment of the (i+1)th first time unit, wherein M is equal to 6 and i is a positive integer and 1≤i≤M-1; and a subframe comprises N second time units, wherein an ending moment of a kth second time unit in the N second time units is before a starting moment of a (k+1)th second time unit, or, the ending moment of the kth second time unit in the N second time units is the starting moment of the (k+1)th second time unit, wherein N is equal to 2 and k is a positive integer and 1≤k≤N-1; wherein when the method is applied to the FDD system, M is equal to 6, and N is equal to 2.
	In an analogous art, Li teaches the first information is received in any one of first M-3 first time units or last three first time units in a subframe a (Li - Fig. 3, note Example Configuration 4 with 6 DL (downlink) slots; Col. 4 lines 50-60, note data broadcasting is carried out using a second subframe; Col. 5 lines 4-8, note the entire second subframe is used for downlink broadcasting);
	the second information is sent in a first or second one of second time units in a subframe a+1 (Li - Fig. 3, note Example Configuration 1 with 3 (UL) uplink slots; Col. 5 lines 4-8, note at least one uplink time-slot (second time unit) is used to facilitate channel feedback information), wherein a duration of the first time unit is less than that of the second time unit (Li - Fig. 6; Col. 2 lines 1-4, note each time slot comprises 4 symbols; i.e., the time unit for downlink transmission may be 8 or more symbols in duration, whereas the time unit for uplink transmission is 4 symbols in duration);
	wherein a subframe comprises M first time units (Li - Fig. 3, note various subframe configurations with different numbers of DL (downlink) slots, a combination of DL slots may represent M time units), wherein an ending moment of an ith first time unit in the M first time units is before a starting moment of an (i+1)th first time unit (Li - Fig. 3, note consecutive DL slots in Example Configuration 1, where the end of one slot occurs before the start of the next slot), or, the ending moment of the ith first time unit is the starting moment of the (i+1)th first time unit (Li - Fig. 3, note consecutive DL slots in Example Configuration 1, where the end of one slot is the start of the next slot), wherein M is equal to 6 and i is a positive integer and 1≤i≤M-1 (Li - Col. 3 lines 6-16, each subframe is further divided into multiple slots (M time units, which may be 6 as a design choice)); and
	a subframe comprises N second time units (Li - Fig. 3, note various subframe configurations with different numbers of UL (uplink) slots (time units), which may represent N time units), an ending moment of a kth second time unit in the N second time units is before a starting moment of a (k+1)th second time unit (Li - Fig. 3, note consecutive UL slots in Example Configuration 1, where the end of one slot occurs before the start of the next slot), or, the ending moment of the kth second time unit in the N second time units is the starting moment of 3the (k+1)th second time unit (Li - Fig. 3, note consecutive UL slots in Example Configuration 1, where the end of one slot is the start of the next slot), wherein N is equal to 2 and k is a positive integer and 1≤k≤N-1 (Li - Col. 3 lines 6-16, each subframe is further divided into multiple slots (N time units, which can be 2 as a design choice));
	wherein when the method is applied to a Frequency Division Duplexing (FDD) system, M is equal to 6, and N is equal to 2 (Li - Fig. 3, note various subframe configurations with different numbers of DL (downlink) and UL (uplink) slots (time units); Col. 2 lines 13-15, note duplexing technique is Frequency Division Duplexing (FDD); Col. 3 lines 6-16, note time slots can be configured to different downlink and uplink ratios, the number of downlink and uplink slots may represent M and N time units respectively as a design choice).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li in to Park in order to incorporate the time-slot configuration per-subframe of Li into the subframe transmission method of Park to adapt subframes for a variety of traffic patterns to increase capacity and add flexibility to two-way data communication (Li - Col. 2 lines 59-67).

	Regarding claim 2, Park does not teach wherein the second time unit is a first one of second time units after a target time length since a starting moment of the first time unit, wherein the target time length is an integral multiple of the duration of the first time unit.
	In an analogous art, Li teaches wherein the second time unit is a first one of second time units after a target time length since a starting moment of the first time unit (Li - Fig. 3, note uplink slots may be preceded by downlink slots in Example Configuration 1), wherein the target time length is an integral multiple of the duration of the first time unit (Li - Col. 2 lines 1-4, note each time slot comprises 4 symbols; i.e., both the first and second time units are multiples of 4 symbols).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li in to Park for the same reason as claim 1 above.

	Regarding claim 13, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written from the perspective of the sending end device.
	Regarding claim 14, the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 25, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a device claim format.
	Regarding claim 51, the claim is interpreted and rejected for the same reason as claim 2.

Claims 11-12, 49-50, and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Li as applied to claims 1, 13, and 25 above, and further in view of Stern-Berkowitz et al. (US 9,722,760 B2), hereinafter referred to as Stern-Berkowitz.

	Regarding claim 11, the combination of Park and Li teaches wherein sending, by the receiving end device, the second information corresponding to the first information to the sending end device in the second time unit comprises:
	sending, by the receiving end device, feedback information to the sending end device in the second time unit (Park - Park - Fig. 3, note feedback S150 (second information) transmitted from mobile station 200 to base station 100; Fig. 5, note HARQ feedback occurs in UL subframe (which may be in an uplink time slot of Li, see Col. 5 lines 4-8); Col. 12 lines 13-15, note mobile station 200 transmits a feedback for the downlink data burst to the base station 100 in a subframe), the feedback information being configured to indicate whether the receiving end device successfully receives the downlink data (Park - Col. 7 lines 40-42, note mobile station decodes the received downlink data and transmits an ACK feedback to the base station if the decoding is successful (which may be interpreted as a successful reception of data)).
	The combination of Park and Li does not teach wherein receiving, by the receiving end device, the first information sent by the sending end device in the first time unit comprises: receiving, by the receiving end device, downlink data sent by the sending end device on a Physical Downlink Shared Channel (PDSCH) in the first time unit, 
	In an analogous art, Stern-Berkowitz teaches wherein receiving, by the receiving end device, the first information sent by the sending end device in the first time unit comprises:
	receiving, by the receiving end device, downlink data sent by the sending end device on a Physical Downlink Shared Channel (PDSCH) in the first time unit (Stern-Berkowitz - Col. 1 lines 64-66, note WTRU (wireless transmit/receive unit, which is a receiving end) may receive over the Physical Downlink Shared CHannel (PDSCH)), 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Stern-Berkowitz into the combination of Park and Li in order to determine directions for subframes and configurations for scheduling (Stern-Berkowitz - Col. 2 lines 23-37).

	Regarding claim 12, the combination of Park and Li does not teach wherein receiving, by the receiving end device, the first information sent by the sending end device in the first time unit comprises: receiving, by the receiving end device, downlink control signaling sent by the sending end device in the first time unit, the downlink control signaling being configured to schedule transmission of uplink data of the receiving end device, wherein sending, by the receiving end device, the second information corresponding to the first information to the sending end device in the second time unit comprises: sending, by the receiving end device, the uplink data to the sending end device on a Physical uplink Shared Channel (PUSCH) in the second time unit.
	In an analogous art, Stern-Berkowitz teaches wherein receiving, by the receiving end device, the first information sent by the sending end device in the first time unit comprises:
	receiving, by the receiving end device, downlink control signaling sent by the sending end device in the first time unit (Stern-Berkowitz - Col. 5 lines 63-65, note detection by a WRTU in subframe n with downlink control information (downlink control signaling); Col. 27 lines 1-4, note WTRU may receive indication through a DCI format or message transmitted by an eNB (eNodeB, which is a sending end)), the downlink control signaling being configured to schedule transmission of uplink data of the receiving end device (Stern-Berkowitz - Col. 5 lines 62-66, note UL scheduling, downlink control information (DCI) format with uplink grant (resource allocation for uplink transmissions) intended for the WTRU), wherein sending, by the receiving end device, the second information corresponding to the first information to the sending end device in the second time unit comprises:
	sending, by the receiving end device, the uplink data to the sending end device on a Physical uplink Shared Channel (PUSCH) in the second time unit (Stern-Berkowitz - Col. 1 lines 64-66, note WTRU may transmit over the Physical Uplink Shared CHannel (PUSCH)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Stern-Berkowitz into the combination of Park and Li for the same reason as claim 11 above.

	Regarding claim 49, the claim is interpreted and rejected for the same reason as claim 11.
	Regarding claim 50, the claim is interpreted and rejected for the same reason as claim 12.
	Regarding claim 52, the claim is interpreted and rejected for the same reason as claim 11.
	Regarding claim 53, the claim is interpreted and rejected for the same reason as claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Seo et al. (US 2012/0207084 A1) discloses extending the reception duration for timing alignment with a subframe.
	Chung et al. (US 2016/0329981 A1) discloses using a guard time to prevent overlap between a transmission interval and a reception interval.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461